Exhibit 10.27

 

 

 

NOTE PURCHASE AGREEMENT

Among

THE BANK OF NEW YORK MELLON,

as Trustee

And

[Redacted]

as Purchaser

Dated as of December 20, 2013

RE:

HASI SYB 2013-1 TRUST

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

Parties

       1  

SECTION 1.

 

AUTHORIZATION OF NOTES; DEFINITIONS

     1  

Section 1.1.

 

Authorization of Notes

     1  

Section 1.2.

 

Definitions

     1  

SECTION 2.

 

SALE AND PURCHASE OF NOTES

     2  

SECTION 3.

 

CLOSING

     2  

SECTION 4.

 

CONDITIONS TO THE CLOSING

     2  

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF BORROWERS

     3  

SECTION 6.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

     3  

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES OF TRUSTEE

     5  

SECTION 8.

 

ADDITIONAL AGREEMENTS

     5  

SECTION 9.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     5  

SECTION 10.

 

NOTICES, ETC.

     6  

SECTION 11.

 

MISCELLANEOUS

     6  



--------------------------------------------------------------------------------

ATTACHMENTS TO NOTE PURCHASE AGREEMENT

 

SCHEDULE I   —      Name and Address of Purchaser EXHIBIT A   —     
Representations and Warranties of Trustee EXHIBIT B   —      Form of Trust
Agreement

 

-ii-



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

INTRODUCTORY

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is dated as of December 20, 2013,
and is between The Bank of New York Mellon, as trustee under that Trust
Agreement Relating to the HASI SYB 2013-1 Trust dated as of December 20, 2013
(in such capacity, the “Trustee”),
[Redacted]                                         (the “Purchaser”).

Whereas, HASI SYB I LLC, a Maryland limited liability company (“HASYB”), HAT SYB
I LLC, a Maryland limited liability company (“HATSYB”, and together with HASYB,
the “Borrowers”), Hannon Armstrong Capital, LLC, a Maryland limited liability
company (the “Servicer”) and the Trustee are parties to that certain Trust
Agreement Relating to HASI SYB 2013-1 Trust (the “Trust Agreement”), dated as of
even date herewith, with respect to the formation and administration of the HASI
SYB 2013-1 Trust (the “Trust”) as set forth therein; and

Whereas, pursuant to the terms of the Trust Agreement, the Trustee will issue to
the Purchaser the HA SI SYB 2013-1 Trust Collateralized Debt Note (the “Note”)
in the amount of the Purchase Price as further described herein. The Trustee
will use the net proceeds from the issuance of the Note to simultaneously fund a
loan to the each Borrower pursuant to a secured Promissory Note dated as of
December 20, 2013 issued by each such Borrower to the Trustee (each, a
“Promissory Note”).

NOW, THEREFORE, in consideration of and for the mutual benefit of the parties
hereto, each of the undersigned does hereby agree as follows:

 

SECTION 1. AUTHORIZATION OF NOTES; DEFINITIONS.

Section 1.1. Authorization of Notes. The Note will be issued under and pursuant
to the Trust Agreement. The Note shall be issued in the aggregate amount of the
Purchase Price therefor and shall mature on the date set forth in the Note,
subject to prior redemption and amortizing principal payments as provided in the
Trust Agreement. Payments on the Note shall commence on the date and in the
amounts set forth in the Payment Schedule attached thereto.

Section 1.2. Definitions. Terms initially capitalized in this Agreement and not
defined herein have the meanings given to such terms in the Trust Agreement. In
this Agreement, the following terms shall have the meanings set forth below:

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Purchase Price” shall have the meaning set forth in Section 2.

“Securities Act” shall mean the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

SECTION 2. PURCHASE OF NOTES.

(a) For the benefit of each of the other parties hereto, the Trustee agrees,
subject to the terms and conditions of this Agreement, the Trust Agreement and
the delivery direction set forth in Section 3 below, and in reliance upon the
representations and warranties set forth herein and therein, that the Trust will
issue and the Trustee will authenticate and deliver the Note to the Purchaser,
on the Closing Date upon receipt in immediately available funds of the aggregate
amount of the Original Note Principal Balance (collectively, the “Purchase
Price”) due with respect to the Note. The Note shall be registered in the name
and denomination set forth for the Purchaser on Schedule I hereto.

 

SECTION 3. CLOSING.

Upon the Closing Date, and subject to the provisions of Section 2 and the
satisfaction of the conditions set forth in this Section 3 and in Section 4, the
Borrowers will direct the Trustee to deliver to the Purchaser the Note in the
principal amount to be purchased by the Purchaser, dated as of the Closing Date
and duly executed by the Trustee on behalf of the Trust and authenticated by the
Trustee, as provided in the Trust Agreement, against delivery by the Purchaser,
by wire transfer, to the Trustee or its order of immediately available funds in
the amount of the related Purchase Price.

 

SECTION 4. CONDITIONS TO THE CLOSING.

The obligation of the Purchaser herein to purchase and pay for the Notes to be
sold to the Purchaser on the Closing Date, and the obligation of each party to
consummate the transactions contemplated hereby is subject to the fulfillment,
on or prior to the Closing Date, of the following conditions:

(a) Each Borrower, shall have each performed and complied with all of its
obligations contained in this Agreement and the other Transaction Documents
required to be performed or complied with by it prior to or upon the Closing
Date, and at the time thereof, after giving effect to the issuance and sale of
the Notes, the Trust Agreement and the other Transaction Documents shall be in
full force and effect and no condition or event shall exist that constitutes or
that, after notice or lapse of time or both, would constitute an Event of
Default thereunder.

(b) All corporate and other proceedings in connection with the transactions
contemplated by the Transaction Documents, all documents and instruments
incident to such transactions and all proceedings under the Trust Agreement,
shall be satisfactory to the Purchaser and the Trustee, and the Purchaser and
the Trustee shall have received all such counterpart originals or certified or
other copies of such documents as the Purchaser and the Trustee may reasonably
request.

(c) The Purchaser, the Borrowers and the Trustee shall have each received
executed copies of the Transaction Documents in a form acceptable to such
Purchaser, the Borrowers and the Trustee.

 

 

-2-



--------------------------------------------------------------------------------

(d) The Purchaser shall have received opinions from counsel for the Trustee with
respect to matters as the Purchaser may reasonably request, addressed to such
Purchaser, dated as of the Closing Date and otherwise reasonably satisfactory in
substance and form to such Purchaser.

(e) The Purchaser shall have received such additional certificates, instruments
and other documents, including without limitation certified copies of
resolutions adopted by the Borrowers and the Trustee as such Purchaser may
reasonably request, including, without limitation, to evidence the authority of
the Trustee to act under the Trust Agreement.

(f) All fees, charges and taxes in connection with the execution, delivery,
registration, recordation, filing or publication of any Transaction Document and
any other agreement or instrument, financing statement or any publication of
notice required to be executed, delivered, registered, recorded, filed or
published to protect the validity and priority of the assignments, liens and
pledges in the Transaction Documents shall have been paid in full by the
Borrowers.

(g) A PPN issued by Standard & Poor’s CUSIP Service Bureau shall have

been obtained for the Note by the Borrowers.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWERS.

Each Borrower represents and warrants that as of the Closing Date, the
representations and warranties of such Borrower contained in the Promissory Note
and Security Agreement are true and correct on such date and are incorporated by
reference with the same force and effect as though set forth herein in full.

 

SECTION 6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

(a) Purchaser acknowledges that the Notes have not been registered under the
Securities Act and that the Trust has not and does not propose to make a public
offering of any Notes or other securities issued by the Trust. Purchaser further
represents that it is acquiring the Notes not with a view to the distribution
thereof, and that such Purchaser has no present intention of disposing of the
Notes in a distribution; it being understood, however, that the disposition of
such Purchaser’s property shall at all times be and remain within its control.

(b) Purchaser understands that the Trustee will not register the Trust created
under the Trust Agreement as an investment company under the Investment Company
Act by reason of the exclusion under Section 3(c)(7) of the Investment Company
Act, and, therefore, the protections of the Investment Company Act are not
available to such Purchaser.

(c) Purchaser represents and warrants that it is a “qualified purchaser” as that
term is defined under the Investment Company Act and the rules and regulations
promulgated thereunder and its taxpayer identification number, legal name and
jurisdiction of organization as provided on Schedule I hereto are true and
correct. No Purchaser shall transfer all or any part of

 

-3-



--------------------------------------------------------------------------------

its interest in the Notes issued by the Trustee (i) to any Person unless such
Person is a “qualified purchaser” as that term is defined under the Investment
Company Act and the rules and regulations promulgated thereunder, (ii) to an
investment company registered or required to be registered under the Investment
Company Act or a private investment company relying on the exceptions from the
definition of investment company under Sections 3(c)(1) or 3(c)(7) of the
Investment Company Act, (iii) to a Person formed for the specific purpose of
purchasing the Notes, or (iv) in any manner that will result in the Trust or any
party to this Agreement being required to register as an investment company
under the Investment Company Act.

(d) Purchaser represents and warrants that it is a “qualified institutional
buyer” as that term is defined in Rule 144A (“Rule 144A”) under the Securities
Act”. Purchaser is aware that the sale to it is being made in reliance on Rule
144A. Purchaser is acquiring the Note for its own account or for the account of
a qualified institutional buyer, and understands that such Note may be resold,
pledged or transferred only (i) to a Person reasonably believed to be a
qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or
(ii) pursuant to another exemption from registration under the Securities Act.

(e) Purchaser agrees not to sell, transfer, assign, participate, pledge or
otherwise dispose of any portion of its interest in any Note (or any interest
therein) except in a transaction exempt from registration under the Securities
Act, and in compliance with the provisions of §§2.09(b), 2.09(c) and 3.03(b) of
the Trust Agreement.

(f) Any transfer of a Note by a Purchaser in contravention of this section shall
be void and ineffective and shall not bind or be recognized by the Trustee or
any other Person. No such purported transfer shall give any purported transferee
any right to any net profits, net losses or distributions of the Trust Estate or
any other rights of a Noteholder.

(g) Purchaser acknowledges that the Notes have been issued in certificated form
and are not eligible to be deposited with the Depository Trust Company or any
other book-entry or certificateless system.

(h) Purchaser acknowledges that the Trust Agreement and the Note have been
structured with the intention that the Notes will be treated as debt for all
purposes, including federal income tax purposes. The Purchaser by its
acquisition of the Note agrees for all purposes to treat the Note consistently
with such intent. The Purchaser agrees to treat the Note as debt for all tax and
non-tax purposes, including regulatory and financial accounting purposes, and
for applicable federal, state and local income and franchise tax law purposes
and for purposes of any other tax imposed on, or measured by, income.

(i) Purchaser acknowledges and agrees that, except as set forth in the Trust
Agreement, no subsequent transfer of the Note is permitted unless we cause our
proposed transferee to provide to the Trustee, on behalf of the Trust, a written
statement with certifications consistent with the representations and warranties
set forth in this section in form acceptable to the Trustee.

 

-4-



--------------------------------------------------------------------------------

SECTION 7. REPRESENTATIONS AND WARRANTIES OF TRUSTEE.

The representations and warranties of the Trustee contained in the Trust
Agreement are true and correct on the date of this Agreement and are
incorporated by reference with the same force and effect as though set forth
herein in full and, additionally, the Trustee represents and warrants that the
representations and warranties of the Trustee set forth in Exhibit A hereto and
the following representations and warranties of the Trustee are true and correct
on the date hereof:

1. The Notes issued on the date hereof have been duly (i) executed by the
Trustee on behalf of the Trust and (ii) authenticated by the Trustee in
accordance with the terms of the Trust Agreement.

2. The Notes being issued on the Closing Date hereof are entitled to the
benefits accorded to the Notes under the Trust Agreement.

The Trustee (a) will not be responsible for, and, except as set forth above,
makes no representation or warranty as to, the validity or adequacy of the
Transaction Documents or the Notes and (b) will not be accountable for the
Trust’s use of the proceeds from the Notes, or responsible for any statement of
the Trust in any document issued in connection with the sale of the Notes or in
the Notes other than the Trustee’s certificate of authentication.

 

SECTION 8. ADDITIONAL AGREEMENTS.

In no event shall the Trustee be required to qualify the Notes for offering and
sale under the laws of any state. Purchaser pursuant to this Agreement
acknowledges and agrees that it is the intent that the Notes shall be treated as
debt for United States federal income tax purposes and further agrees to treat
such Notes as debt for United States federal income tax purposes and prepare and
file its own tax returns and forms consistently with such treatment.

 

SECTION 9. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

All representations and warranties contained in this Agreement or in the other
Transaction Documents in connection with the transactions contemplated by this
Agreement shall survive the execution and delivery of this Agreement and such
other Transaction Documents, any investigation at any time made by the Purchaser
or on the Purchaser’ behalf, the purchase of any Notes under this Agreement and
any disposition or payment of the Notes.

 

-5-



--------------------------------------------------------------------------------

SECTION 10. NOTICES, ETC.

All notices, requests, and other communications to any party hereunder shall be
in writing and shall be given to such party at its physical or electronic
address set forth below, or such other address as such party may hereafter
specify by notice to the other parties. Each such notice, request, or other
communication shall be effective (a) if given by mail, four days after such
communication is deposited in the U.S. mail, first-class postage prepaid, in
certified form, addressed as specified below, or (b) if given by any other means
(including, without limitation, by overnight courier service or electronic
transmission), when receipt has been confirmed at the address specified below.

Addresses for Notices:

To the Purchaser:

[Redacted]

 

 

To the Trustee:

The Bank of New York Mellon

Corporate Trust - Asset-Backed Securities

101 Barclay Street, Floor 7W

New York, New York 10286

P: 212-815-8159

Attn: Jonathan Kaplan, Associate

jonathan.kaplan@bnymellon.com

To a Borrower:

c/o Hannon Armstrong Capital, LLC

1906 Towne Centre Boulevard, Suite 370

Annapolis, Maryland 21401

Attention: Asset Management Department

lhale@hannonarmstrong.com

 

SECTION 11. MISCELLANEOUS.

(a) This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties hereto.

 

-6-



--------------------------------------------------------------------------------

(b) This Agreement embodies the entire agreement and understanding among the
parties hereto regarding the purchase of the Notes and supersedes all prior
agreements and understandings relating to the subject matter hereof.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (including Section 5-1401 of the General
Obligations Law), without giving effect to the principles of conflict of laws
other than Section 5-1401.

(d) The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof.

(e) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
A signed and delivered facsimile copy of this Agreement, or a signed copy
transmitted electronically in either a tagged image format file (TIFF) or a
portable document format (PDF), shall be binding on the party signing the
facsimile or electronically transmitted copy, and such copy shall have the same
effect as the original. Any party who delivers such a signature page agrees to
later deliver an original counterpart to any party which requests it.

(f) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(A) UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT HERETO, OR (B) ARISING FROM ANY
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

(g) This Agreement is being entered to and the Notes are issued pursuant and
subject to the Trust Agreement incorporated by reference herein as Exhibit B.
The Trustee shall be entitled to all of the rights, protections and indemnities
provided for in the Trust Agreement.

[Signature pages omitted]

 

-7-